  Case 3:20-cv-00913-BEN-BLM Document 14 Filed 02/05/21 PageID.163 Page 1 of 1




                        United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Veronica Camarillo, Individually and on
behalf of others similarly situated                        Civil Action No. 20-cv-00913-BEN-BLM

                                             Plaintiff,
                                      V.
Balboa Thrift and Loan Association                           JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendant’s Motion to Compel Arbitration is GRANTED. Defendant’s Motion to Dismiss is
GRANTED WITH PREJUDICE. Defendant’s Motion to Stay is DENIED as moot. Plaintiff’s
Evidentiary Objections are OVERRULED. Defendant’s Request for Judicial Notice is GRANTED.
The Clerk of the Court is directed to close the case.




Date:          2/5/21                                         CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
